DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 41, line 3, added “a first macerator and a second macerator;” after “device including:”.
In claim 42, lines 3-4, replaced “a first macerator” with “the first macerator”, lines 8-9, replaced “a second macerator” with “the second macerator”.
Allowable Subject Matter
Claims 21-47 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 21, the prior art fails to disclose, in combination with other limitations of the claim, a method for removing blockage in a blood vessel comprises introducing a first endovascular device into the blood vessel wherein the first endovascular device comprises macerator extending laterally outward from a central member, communicating fluid through the first endovascular device to irrigate the blockage, rotating the macerator to break up blockage and capture emboli with a filter supported 
Regarding base claim 32, the prior art fails to disclose, in combination with other limitations of the claim, a method for removing blockage in a blood vessel comprises introducing a first endovascular device into the blood vessel in a downstream direction wherein the device comprise first microwire, a second microwire extending laterally outward from the first microwire in a first direction to define a first macerator, a first plurality of cross-members extending between first and second microwires, a third microwire extending laterally outward from the first microwire in a second direction opposing the first direction to define a second macerator, a second plurality of cross-members extending between the first microwire and the third microwire, and removing emboli via aspiration applied by a second endovascular device in a upstream direction.  The prior art US 6,454,775 to Demarais et al. discloses systems and methods for clot disruption and retrieval having a clot disruption catheter (100, Fig. 9) breaking clots and a filter (304, Fig. 9) entering from the upstream to filter the emboli and the prior art Us 8,361,095 to Osborne discloses loop thrombectomy device having a thrombectomy device 100 with plurality of engagement members 120, Fig. 1 for engaging clots.  However, these prior arts fail to disclose the structural limitations forming the first and second macerators as claimed.

Regarding base claim 41, the prior art fails to disclose, in combination with other limitations of the claim, a method for removing blockage in a blood vessel comprises introducing a first device having first and second macerators into the vessel, introducing a second device having a filter, irrigate the blockage using the first device, rotate the first device to macerate the blockage, capture the emboli with filter and remove emboli via aspiration applied by the second device.
The prior arts to Lucas, Osborne and Dermarais et al. above taken alone or in combination do not anticipate or make obvious applicant claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771